         Case 8-19-76260-ast        Doc 570       Filed 05/05/20        Entered 05/05/20 09:42:49




LOEB & LOEB LLP
Schuyler G. Carroll
Daniel B. Besikof
Noah Weingarten
345 Park Avenue
New York, NY 10154
Tel: (212) 407-4000
Fax: (212) 407-4990
Email: scarroll@loeb.com
        dbesikof@loeb.com
        nweingarten@loeb.com

Counsel to the Debtors

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

                                                        )
                                                               Chapter 11
                                                        )
                                                        )
                                                               Case No. 19-76260
                                                        )
                                                               Case No. 19-76263
In re:                                                  )
                                                               Case No. 19-76267
                                                        )
                                                               Case No. 19-76268
Absolut Facilities Management, LLC, et al.              )
                                                               Case No. 19-76269
                                                        )
                                                               Case No. 19-76270
                          Debtors.1                     )
                                                               Case No. 19-76271
                                                        )
                                                               Case No. 19-76272
                                                        )
                                                        )
                                                               (Jointly Administered)
                                                        )

          NOTICE OF AGENDA FOR TELEPHONIC HEARING ON MAY 5,
    2020 AT 11:00 A.M. (EASTERN), BEFORE THE HONORABLE ALAN S. TRUST




           1
             The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax
identification number, are: Absolut Facilities Management, LLC (1412); Absolut Center for Nursing and
Rehabilitation at Allegany, LLC (7875); Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC (8266);
Absolut Center for Nursing and Rehabilitation at Gasport, LLC (8080); Absolut at Orchard Brooke, LLC (1641);
Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC (8300); Absolut Center for Nursing and
Rehabilitation at Three Rivers, LLC (8133); and Absolut Center for Nursing and Rehabilitation at Westfield, LLC
(7924).



19023252
      Case 8-19-76260-ast          Doc 570    Filed 05/05/20    Entered 05/05/20 09:42:49




A.         MATTERS RELATED TO PROPOSED CONFIRMATION OF CHAPTER 11
           PLAN

1.         Status Conference.

2.     Debtors’ Notice to Assume and Assign Certain Unexpired Leases and Executory Contracts
and Setting forth the Cure Amounts (Dkt. No. 348).

     Related Documents:

           A. All State Fire Equipment’s Objection to Debtors’ Notice to Assume and Assign
              Unexpired Leases and Executory Contracts (Dkt. No. 358).
           B. The Landlords’ Objection to Debtors’ Notice to Assume and Assign Unexpired Leases
              and Executory Contracts (Dkt. No. 359).
           C. Signature Financial’s Objection to Debtors’ Notice to Assume and Assign Unexpired
              Leases and Executory Contracts (Dkt. No. 360).
           D. Capital Funding’s Limited Objection to Debtors’ Notice to Assume and Assign
              Unexpired Leases and Executory Contracts (Dkt. No. 367).
           E. Designation of Assumed Contracts (Dkt. No. 565).
           F. Corrected Notice of Designation of Assumed Contracts (Dkt. No. 568).

     Status: This matter is going forward.

3.      Motion of Official Committee of Unsecured Creditors for Order (I) Preliminarily
Approving Disclosure Statement; (II) Approving Solicitation and Voting Procedures;
(III) Approving Forms of Notices and Ballots; (IV) Scheduling Combined Hearing to Consider
Final Disclosure Statement Approval an Plan Confirmation; and (V) Granting Related Relief (Dkt.
No. 493).

     Related Documents:

           A.   Certificate of No Objection (Dkt. No. 510).
           B.   Chapter 11 Plan (Dkt. No. 491).
           C.   Disclosure Statement (Dkt. No. 492).
           D.   Amended Chapter 11 Plan (Dkt. No. 512).
           E.   Amended Disclosure Statement (Dkt. No. 513).
           F.   Blackline (Dkt. No. 514).
           G.   Second Amended Chapter 11 Plan (Dkt. No. 516).
           H.   Second Amended Disclosure Statement (Dkt. No. 517).
           I.   Blackline (Dkt. No. 518).
           J.   Order Approving Solicitation and Voting Procedures (Dkt. No. 520).
           K.   Amended Order (Dkt. No. 522).
           L.   Plan Supplement (Dkt. No. 538).
           M.   Declaration Regarding Tabulation (Dkt. No. 556).
           N.   Committee’s Memorandum of Law (Dkt. No. 558).
           O.   Wyse Declaration in Support of Third Amended Plan (Dkt. No. 559).

                                                   2
19023252
      Case 8-19-76260-ast          Doc 570     Filed 05/05/20    Entered 05/05/20 09:42:49




           P.   Third Amended Chapter 11 Plan (Dkt. No. 560).
           Q.   Third Amended Disclosure Statement (Dkt. No. 561).
           R.   Amended Plan Supplement (Dkt. No. 566).
           S.   Blackline (Dkt. No. 567).

     Status: This matter is going forward unopposed.

B.         OTHER MATTERS

4.     Ohio Casualty Insurance Company’s Motion for Relief from the Automatic Stay to Cancel
Surety Bonds and for Adequate Protection (Dkt. No. 257).

     Related Documents:

           A. Amended Notice of Presentment (Dkt. No. 285).

     Status: This matter has been adjourned without hearing.

5.     Landlords’ Motion for Entry of an Order (I) Confirming Absence or Termination of
Automatic Stay or, in the Alternative, Granting Relief From the Automatic Stay As to Landlord
Property, (II) Compelling Debtors to Provide Accounting and Return of Landlord Property, (III)
Allowing and Compelling Immediate Payment of Administrative Expense Claim, and (IV)
Authorizing Discovery Under Federal Rule of Bankruptcy Procedure 2004 (Dkt. No. 336).

     Related Documents:

           A.   Notice to Take Deposition (Dkt. No. 351).
           B.   ABS DIP, LLC’s Objection (Dkt. No. 356).
           C.   Capital Finance’s Limited Objection (Dkt. No. 365).
           D.   Capital Funding, LLC’s Objection (Dkt. No. 366).
           E.   Debtors’ Objection (Dkt. No. 385).
           F.   Landlords’ Reply (Dkt. No. 399).
           G.   Stipulation and Agreed Order (I) Resolving Landlords’ Motion Seeking Return of
                Landlord Property and Related Relief and (II) Allowing Certain Landlord Claims (Dkt.
                No. 557).

     Status: This matter has been resolved; stipulation uploaded at Dkr. No. 557.

6.         Diane L Morse’s Motion for Relief From Stay Under § 362 of the Bankruptcy Code (Dkt.
           No. 479).

     Related Documents:

           A. Amended Motion (Dkt. No. 481).
           B. Notice of Withdrawal of Motion (Dkt. No. 532).


                                                   3
19023252
      Case 8-19-76260-ast         Doc 570     Filed 05/05/20    Entered 05/05/20 09:42:49




     Status: This motion has been withdrawn (Dkt. No. 532).

7.     Motion to Approve Supplemental Agreement Related to Agreement Adjourning the
Motion to Extend the Stay and for Mediation of Certain Claims Against the Debtors, and for
Related Relief (Dkt. No. 527).

     Related Documents:

           A. Certificate of No Objection.

     Status: This matter is going forward on consent.

8.         Correspondence from Kaufman, Borgeest & Ryan LLP Requesting Compliance Regarding
           Ordinary Course Professional Order (Dkt. No. 537).

     Related Documents:

           A. Correspondence from Kaufman, Borgeest & Ryan LLP re Notice of Hearing (Dkt. No.
              551).

     Status: This matter is going forward.

C.         MATTERS RELATED TO LASURK ADVERSARY PROCEEDING

9.     Debtors’ Motion to Extend the Automatic Stay or, in the Alternative, for Injunctive Relief
Enjoining Prosecution of Certain Litigation Against Debtors’ Officer and Manager (Dkt. Nos. 2 &
7).

     Related Documents:

           A.   Debtors’ Amended Memorandum of Law in Support of Motion (Dkt. No. 5).
           B.   Declaration in Opposition (Dkt. No. 8).
           C.   Memorandum of Law in Opposition (Dkt. No. 9).
           D.   Reply Declaration of Israel Sherman (Dkt. No. 11).
           E.   Reply Declaration of Michael Wyse (Dkt. No. 12).
           F.   Reply Memorandum of Law (Dkt. No. 13).

     Status: Adjournment of approximately 45 days being requested on consent.

10.     Motion for Approval of Debtors’ Agreement Adjourning the Motion to Extend the Stay
and for Mediation of Certain Claims Against the Debtors, and for Related Relief (Dkt. No. 21).

     Related Documents:

           A. Certification of No Objection (Dkt. No. 25).
           B. Debtors’ Letter to Judge Trust Requesting Entry of Order (Dkt. No. 26).

                                                  4
19023252
      Case 8-19-76260-ast       Doc 570    Filed 05/05/20      Entered 05/05/20 09:42:49




    Status: This matter is going forward on consent.

Dated:     May 5, 2020                             LOEB & LOEB LLP
           New York, New York
                                                   /s/ Schuyler G. Carroll
                                                   Schuyler G. Carroll
                                                   Daniel B. Besikof
                                                   Noah Weingarten
                                                   345 Park Avenue
                                                   New York, NY 10154
                                                   Tel: (212) 407-4000
                                                   Fax: (212) 407-4990
                                                   scarroll@loeb.com
                                                   dbesikof@loeb.com
                                                   nweingarten@loeb.com

                                                   Counsel to the Debtors




                                               5
19023252
